— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding seeking review of a determination finding him guilty of violating numerous prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been credited back to petitioner’s inmate account. Given that petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Kalwasinski v Fischer, 92 AD3d 1069, 1069-1070 [2012]; Matter of Doyle v Fischer, 87 AD3d 1189, 1189 [2011]).
Peters, P.J., Spain, Malone Jr., Kavanagh and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.